This opinion is subject to administrative correction before final disposition.




                                  Before
                  KING, MCCONNELL, and C. STEPHENS,
                         Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                          Isaiah L. GRANJA
                     Corporal (E-4), U.S. Marine Corps
                                 Appellant

                              No. 201900129

                         Decided: 29 November 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Lieutenant Colonel Lawrence C. Lee, USMC. Sentence
   adjudged 19 January 2019 by a special court-martial convened at Ma-
   rine Corps Base Camp Pendleton, California, consisting of a military
   judge sitting alone. Sentence in the Entry of Judgment: reduction to
   E-2, confinement for 63 days, 1 and a bad-conduct discharge.
   For Appellant: Lieutenant Commander Jacqueline M. Leonard, JAGC,
   USN.
   For Appellee: Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   1  The convening authority suspended confinement in excess of 60 days pursuant
to a pretrial agreement.
              United States v. Granja, NMCCA No. 201900129


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to the appellant’s substan-
tial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2